DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 and 25 are cancelled. Claim 21 is amended. Claims 37-40 and 42 are withdrawn. Claims 21-24, 26-36 and 41 are presently examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-30, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895).

Regarding claim 21, Schmidt discloses manufacturing reconstituted tobacco by casting a tobacco slurry (column 2, lines 13-21) onto a continuous stainless steel belt as specified in Bandel (column 4, lines 66-68, column 5, lines 1-9) and dried to form a tobacco sheet (column 5, lines 10-31). The tobacco slurry is formed from tobacco powder (column 4, line 42-57). The sheet has a tensile strength that is greater in the longitudinal direction than the transverse direction (column 6, lines 5-19) and may either include of exclude reinforcing fibers reinforcing fibers are an optional additive to the slurry (column 4, lines 42-57). Schmidt does not explicitly disclose (a) the continuous belt moving, (b) a porous reinforcement sheet having a weight between 2 and 10 weight percent of the homogenized tobacco material, and (c) the porous reinforcement sheet incorporated into the cast slurry.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the continuous belt of Schmidt with the moving belt of Bandel. One would have been motivated to do so since Schmidt discloses that the belt of Bandel is used.
Regarding (b), Grunwald teaches a tobacco sheet having better strength than other tobacco sheets (column 1, lines 68-71) by using a reinforcing skeleton made from fleece (column 4, lines 53-60), which is considered to meet the claim limitation of a natural material. The fleece is porous (figure 1, reference numeral 1), extends laterally across the entire sheet (column 4, lines 53-60, figure 1, reference numerals 1, 2), and has a weight of between 2.5 and 50 percent of the total weight of the tobacco containing foil (column 2, lines 63-72). Grunwald does not teach the reinforcing sheet combined with any other kind of reinforcing material.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconstituted tobacco of Schmidt with the reinforcing skeleton of Grunwald. One would have been motivated to do so since Grunwald teaches a reinforcing sheet that improves the strength of a tobacco sheet. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cast the slurry onto the belt prior to combining the slurry and carrier sheet. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).

Regarding claim 23, Grunwald teaches that the tobacco slurry is applied to the upper side fleece and surround the fleece, which is considered to meet the claim limitation of incorporating (column 4, lines 61-62, figure 2, reference numeral 2).

Regarding claim 24, Grunwald teaches that the tobacco slurry is applied to both sides of the fleece and surround the fleece, which is considered to meet the claim limitation of incorporating (column 4, lines 61-62, figure 2, reference numeral 2).

Regarding claim 25, Grunwald teaches that the cellulosic carrier sheet is made from fibers column 2, lines 63-72).

Regarding claim 26, Schmidt discloses that the tobacco composition has a binder (column 1, lines 7-12).
 
Regarding claim 27, Schmidt discloses that the tobacco sheets have triethylene glycol humectant (table 1), which applicant’s specification teaches is an aerosol former (page 5, lines 25-28).

Regarding claim 28, Grunwald teaches that the carrier and tobacco slurry have the same width (figure 1).

Regarding claim 29, Grunwald teaches that the weight of the carrier sheets is between 15 and 20 grams per square meter (column 2, lines 57-62).

Regarding claim 30, modified Schmidt teaches all the claim limitations as set forth above. Grunwald additionally teaches that the carrier sheets have a weight of 15 to 20 grams per square meter (column 2, lines 57-62), which is considered to meet the claim limitation of about 14 grams per square meter.

Regarding claim 34, Schmidt discloses that the tobacco powder is mixed only with the binder prior to being made into a sheet (column 4, lines 42-57).

Regarding claim 41, Grunwald teaches that the fleece is made is in the form of a carrier sheet matrix made from cellulosic fibers (column 4, lines 68-75).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 21 above, and further in view of Silberman (US 3,459,195).

Regarding claim 22, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach applying the fleece to the belt prior to the slurry.
Silberman teaches a tobacco sheet having a reinforcing gauze (column 2, lines 3-20) made by applying tobacco slurry to the reinforcing gauze (column 6, lines 11-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the reinforcing fleece onto the belt prior to the tobacco slurry.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 21 above, and further in view of Bowen (US 5,462,073).

Regarding claim 31, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach a porosity of the sheet.
Bowen teaches a sheet of reconstituted tobacco for wrapping a cigarette (column 2, lines 46-62) having a porosity of 150 CORESTA to 250 CORESTA (column 3, lines 39-46).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet and fibers of modified Schmidt with the porosity of Bowen. One would have been motivated to do so since Bowen teaches a sheet of tobacco that is suitable for use as a cigarette wrapper.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 21 above, and further in view of Gellatly (US 5,724,998), as evidenced by Mesh vs. Micron Comparison Chart (already of record).

Regarding claim 32, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach a tobacco particle size.
Gellatly teaches a reconstituted tobacco sheet (abstract) made from tobacco dust having a particle size of 400 mesh so that the particles are more quickly and completely reacted with the binder to form the slurry (column 8, lines 5-12).
Mesh vs. Micron Comparison Chart teaches that a 400 mesh size is equivalent to 0.037 mm (middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco particles of modified Schmidt with the particle size of Gellatly. One would have been motivated to do so since Gellatly teaches a particle size that produces an expedited and complete reaction with the binder.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 26 above, and further in view of Toft (US 4,821,749).

Regarding claim 33, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach the amount of binder material.
Toft teaches a tobacco material having a binding agent that provides cohesion of particles to each other (column 8, lines 54-64) at 2-4% dry weight of the overall composition (column 9, lines 1-11).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco particles of modified Schmidt with the binding .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 26 above, and further in view of Houminer (US 4,509,537) and Shinozaki (US 2013/0133675).

Regarding claim 35, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach (a) applying a flavorant to the carrier and (b) the flavorant being nicotine.
Regarding (a), Houminer teaches a flavor additive for a smoking article that is incorporated into a fibrous web of reconstituted tobacco (column 4, lines 16-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier of modified Schmidt with the flavor additive of Houminer. One would have been motivated to do so since Houminer teaches incorporating a flavorant into fibrous reconstituted tobacco web.
Regarding (b), Shinozaki teaches a smokeless flavor inhaler [0001] having a sheet of reconstituted tobacco [0095] that is flavored with nicotine [0148].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nicotine of Shinozaki for the flavor of Houminer. One would have been motivated to do so since Shinozaki teaches that nicotine is a suitable flavorant for reconstituted tobacco.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 26 above, and further in view of Houminer (US 4,509,537) and Nicholls (US 2008/0216854).

Regarding claim 35, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach (a) applying a flavorant to the carrier and (b) the flavorant being nicotine.
Regarding (a), Houminer teaches a flavor additive for a tobacco article (column 2, lines 4-8) that is incorporated into a fibrous web of reconstituted tobacco (column 4, lines 16-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier of modified Schmidt with the flavor additive of Houminer. One would have been motivated to do so since Houminer teaches incorporating a flavorant into fibrous reconstituted tobacco web.
Regarding (b), Nicholls teaches applying a solution containing a vanilla flavorant [0019] to a sheet [0017] of reconstituted tobacco [0010].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vanilla of Nicholls for the flavor of Houminer. One would have been motivated to do so since Nicholls teaches that vanilla is a suitable flavorant for reconstituted tobacco.
Response to Amendment
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the reinforcement sheet of Grunwald would not make up the total reinforcement of the tobacco material, and that this must be positively recited in the prior art. However, Schmidt teaches that reinforcing fibers are an optional additive to the slurry (column 4, lines 42-57). 

Regarding claims 22-24, 26-36 and 41, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747